Citation Nr: 0327626	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-22 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 6, 1973 to 
December 18, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 rating action by the RO that 
denied service connection for hypertension.  In February 
2000the veteran appeared and gave testimony at an RO hearing 
before a hearing officer.  A transcript of this hearing is of 
record.  The Board remanded this case to the RO in March 2001 
for further development.  It is now before Board for further 
consideration.  


REMAND

On the veteran's October 1973 examination prior to service 
entrance his blood pressure was recorded to be within normal 
limits, but a history of high blood pressure prior to service 
was reported.  A review of the service medical records 
reveals that the veteran was found to have significantly 
elevated blood pressure during his brief period of active 
service.   Hypertension is currently diagnosed.  The veteran 
has denied that he had elevated blood pressure prior to 
service enlistment and asserts that this problem had its 
onset during service.  

The Board believes that it is appropriate to obtain a medical 
opinion as to the etiology of the veteran's currently 
diagnosed hypertension prior to further appellate 
consideration in this case.  

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(2002).  The RO attempted to provide this notice in 
correspondence dated in May 2003.  This notice was provided 
in accordance with the provisions of 38 C.F.R. § 3.159(b)(1) 
(2002) and limited the appellant's time for response to 60 
days.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should submit the veteran's 
claims folder to an appropriate medical 
professional who should review the 
clinical record and render a medical 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension had its onset during 
service.  The examiner should also 
express an opinion as to whether it is 
clear and unmistakable that hypertension 
pre-existed service; and if so, whether 
it is clear and unmistakable that the 
pre-existing hypertension underwent no 
increase in underlying disability during 
service.  The physician should provide a 
rationale for the opinions.

3.  Then the RO should re-adjudicate the 
veteran's claim.  If the benefit sought 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this 
Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


